DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tod A. Waldrop on 05/16/2022.
The application has been amended as follows: 
In claim 29, line 2, change “mixtures” to “combinations”.
In claim 36, line 2, delete “that “.

Allowable Subject Matter
Claims 25 and 27-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
As explained in the previous Office action, Reichenbach-Klinke et al. (WO 2013/120636 A1) renders obvious all of the limitations of claim 25, except wherein the one or more recurrent structural units a) are derived from monomers selected from the group consisting of acryloyldimethyltaurate, acryloyl-1,1-dimethyl-2-methyltaurate, acryloyltaurate, and acryloyl-N-methyltaurate. Although Carlson et al. (US 2014/0128513 A1) teaches sodium acryloyldimethyltaurate that is present in a copolymer [0046] that is present in a cement slurry [0051, 0052], which reads on one or more recurrent structural units derived from acryloyldimethyltaurate, there would not have been motivation for one of ordinary skill in the art to have found it obvious to use Carlson’s sodium acryloyldimethyltaurate to modify Reichenbach-Klinke’s terpolymer such that the polymer contains 25 – 35 mol% of the structural units that are derived from Carlson’s sodium acryloyldimethyltaurate. This is because Reichenbach-Klinke teaches that their terpolymer is used as a fluid loss additive in their method for cementing deep wells using a cement slurry (p. 1, l. 1-4) and that their invention achieves the object of providing novel molecules or polymers whose water retention capacity is stable, especially at high salt concentrations, especially in the field of oil and gas exploration and in deep wells (p. 2, l. 34-39). In contrast, Carlson does not teach or suggest using their copolymer that comprises their sodium acryloyldimethyltaurate in a method for cementing deep wells using a cement slurry, wherein the cement slurry comprises the copolymer. Furthermore, Carlson and the prior art of record do not teach or suggest that a polymer comprising one or more recurrent structural units derived from monomers selected from the group consisting of acryloyldimethyltaurate, acryloyl-1,1-dimethyl-2-methyltaurate, acryloyltaurate, and acryloyl-N-methyltaurate would function as a fluid loss additive or that it would be desirable to have such structural units in Reichenbach-Klinke’s terpolymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767